DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuggle US 4,940,028.
Regarding claims 1 and 3, Tuggle discloses a rope reel (rope reel 10) provided to a recoil stator, the rope reel comprising: a rope holding groove (24) configured so as to wrap around a rope ( rope 12); flange parts (flanges 20, 22) disposed on both sides of the rope holding groove; a through hole (flange aperture 34) provided to the flange part and configured to allow the end of the rope wound around the rope holding groove to pass through; an arch portion (curved wall 32, depression 42, washer 54, screw 52) provided on a side surface of the rope reel and adjacent to the through hole, regarding claim 3 the arch portion includes an opening that exposes the rope at the side surface of the rope reel,  wherein the end of the rope is locked to the side surface of the rope reel by forming a knot (rope is wrapped around itself forming a knot the arch portion (32) along with washer 54 is configured to hold a portion of the rope on a front end side with respect to the knot and the arch portion includes an annular insertion path through which the rope is insertable , and the arch portion is capable of holding the inserted rope along the side surface of the rope reel adjacent to the through hole and provided to the side surface of the rope reel, wherein along with the arch surface along with washer (54) hold the rope sandwiched between the flat plate part of washer and the rope reel along the side surface of the rope reel. See figure 3 
Regarding claim 2, Tuggle discloses an end accommodating portion (depression 42) configured to accommodate the knot of the rope, wherein the end accommodation part includes a wall (wall 32) formed so as to surround the periphery of the through hole.  

Regarding claim 5, Tuggle discloses arch portion plate part (washer 54) is a removable pressing member provided to the side surface of the rope reel (rope reel 10) .
Regarding claim 6, Tuggle discloses the arch portion is disposed at an engine side. (see Column 3 lines 21-26, and provided reference US 4841929)
Regarding claim 7, Tuggle discloses the opening of the arch portion is formed in a lowerside surface of the arch portion. (see figure 3, Column 3 line 59-column 4 line 3)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached M-F after 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/ARNOLD CASTRO/Examiner, Art Unit 3747     


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747